Citation Nr: 1739351	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis and pes planus.

2.  Entitlement to service connection for a left thigh skin disorder, to include benign tumor and folliculitis.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from March 1980 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California, which denied service connection for a bilateral foot disorder, a left thigh skin disorder, and posttraumatic stress disorder (PTSD); and denied an initial compensable rating for bilateral hearing loss.  The case has been returned to Oakland, California.

In May 2016, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  

In July 2016, the Board remanded the issues for further development.  After accomplishing further action, the RO issued a supplemental statement of the case in March 2017, continuing to deny the Veteran's claim for service connection for a left thigh condition and bilateral foot disorder, as well as his claim for an initial compensable rating for hearing loss.  

That same month, the RO granted service connection for PTSD, assigning a rating of 70 percent effective April 9, 2009.  As the Veteran has not appealed his initial rating assignment or his effective date, the Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In July 2017, the Board informed the Veteran's representative that they had 30 days to submit a written presentation or brief.  To date, the Board has not received any written correspondence or brief, and will therefore proceed with adjudication of the appeal.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral foot disability that is due to disease or injury in service.

2.  The Veteran does not have a skin disability that is due to disease or injury in service.

3.  The Veteran demonstrated, at worst, level I hearing acuity in his right ear and level I hearing acuity in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a skin disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, DC 6100 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Bilateral Foot Disability

The Veteran contends that he has a bilateral foot disability due to service.  Specifically, at his May 2016 hearing, the Veteran testified that he first noticed problems with his feet in the early 1980s while stationed at Fort Bliss.  He explained that he had to perform all his duties, including "death marches" (10-mile marches) and occasional 5-day marches (60 to 65 miles) in combat boots and while carrying a 65-pound backpack and sometimes an M-60, which weighed approximately 30 pounds.  He contended that he had shin splits and constant throbbing in his feet, but that he did not complain about them.  He stated that during service he had pain and burning in his feet, throbbing from the bottom of his feet up to his ankles, and muscle spasms that persisted to the present.  

Service treatment records (STRs) in April 1980 reflect that the Veteran had a blister on his left great toe.  In March 1984, he had follow-up foot care for keratosis in the plantar aspect in the right and left feet in the sub metatarsal head, with an assessment of possible intractable plantar keratosis.  He was also seen in October and December 1985 for cramps in his legs.  

VA treatment records in July 2009 indicate that the Veteran presented with complaints of chronic bilateral foot pain, which had been present for the past six years, on or about 2003.  He was assessed with pes planus/plantar fasciitis, and reported that the pain was most noticeable with ambulation and that arch supports helped.  In September 2009, the Veteran was assessed with bilateral pes planus.  In May 2012, the Veteran reported bilateral dry and flaky feet with a distinct erythematous edge around the foot.  

A February 2017 VA examination report documents diagnoses of bilateral pes planus and bilateral plantar fasciitis.  The examiner reviewed the Veteran's claims file, and noted the Veteran's statements that his foot pain first started during service in 1981, and that he experienced tingling and burning in his feet.  However, the examiner noted there was no documentation of serious foot problems while in the military.  He also explained that there was no medical or scientific evidence to indicate that marching caused foot injuries.  He noted that the earliest records found for foot complaints document bilateral foot pain in 2009 with diagnoses of pes planus and plantar fasciitis.  He also noted that post-service treatment records were silent for intractable plantar keratosis.  He explained that plantar keratosis was essentially callouses, and that anyone could get callouses on their feet, regardless of profession.  Therefore, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

Based on review of the evidence of record, the Board finds that service connection for a bilateral foot disability is not warranted.  As an initial matter, the Board notes that the Veteran has current diagnoses of bilateral pes planus and bilateral plantar fasciitis.  As such, the Veteran has a current disability and meets the first criteria for service connection.  Further, STRs clearly show treatment for bilateral foot problems during service.  

Nevertheless, the evidence of record is against the Veteran's claim that his current bilateral foot disability was incurred in or due to service.  STRs reflect that the Veteran was treated for callouses and leg cramps while in service.  There is no evidence of pes planus or plantar fasciitis while in service.  In addition, the VA examiner noted the Veteran's reports that his bilateral foot pain started in service, but observed that STRs were silent for pes planus and plantar fasciitis, as well as other serious foot problems.  In addition, he also noted that post-service treatment records were silent for current intractable plantar keratosis, or callouses, and that anyone could get callouses on their feet.  The examiner also explained that there was no medical or scientific evidence that marching caused foot injuries, and that some people were simply more prone to getting callouses than others, regardless of their profession.  As such, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, there is no contrary medical opinion in the evidence of record.

The Board has also considered the Veteran's lay statements.  In 2009, the Veteran reported that he first experienced bilateral foot pain in 2003, 17 years after separation from service.  The Board finds this statement, made to a health care provider, to be of greater probative weight than contrary statements made during the course of an appeal from the denial of compensation benefits.   See Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony); Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  Thus, the weight of the lay as well as the medical evidence reflects a lack of continuity of symptomatology.
 
The Board has also considered the Veteran's statements concerning the etiology of his bilateral foot disability.  While the Veteran is competent to report his bilateral foot symptoms, the question of whether these symptoms are a result of a disease or injury that is due to service relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his bilateral foot disability are not competent.   

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have a bilateral foot disability incurred in or due to disease or injury in service.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Thigh Skin Disorder

The Veteran contends that he has a current left thigh skin disorder incurred in or due to service.  Specifically, at his May 2016 hearing, the Veteran testified that he was first diagnosed with a left thigh condition in service, which at the time was a lump about the size of a peanut.  He was told to follow-up on it if it worsened.  He also stated that his private physician Dr. G. noted it during an examination, but did not recommend removing it since it was not irritating the Veteran at the time.  He explained that it was now the size of three golf balls put together and that it became irritated whenever he walked, which required him to use a cane to ambulate.

STRs in January 1986 reflect that he was seen for possible boils near his crotch area.  The physician noted that he had multiple follicular eruptions in the inner thighs with some cystic lesions and some pustules.  He noted that the Veteran had had similar problems before and assessed him with folliculitis.

VA treatment records in January 2009 noted that the Veteran had a skin lesion in his inner thigh, which he first noticed six months before.  The Veteran reported that it became irritated when he walked and that the site was not draining or infected.  He stated that he had had a similar lesion removed from his left breast while in service and that he did not believe it was a boil.  The examiner noted other earlier skin lesions of yaws.  He was referred to surgery to remove the possible lipoma.  

A February 2011 VA examination report reflects complaints for a rash on his chest that was spreading to his neck.  On physical examination, the examiner noted skin lesions just below the suprasternal notch.  The Veteran did not report, and the examiner did not note, any mass or folliculitis on the inner left thigh.

In August 2013, the Veteran complained of a mass on his inner left thigh that started 13 years ago.  The Veteran reported that it had been growing very slowly and that it was bothersome.  The physician noted that it was soft, non-tender, and mobile, with no skin changes or drainage from the mass.  The Veteran reported that he was told it was a lipoma.

A February 2017 VA examination report reflects a diagnosis of posterior left thigh, groin, soft-tissue mass.  The examiner reviewed the Veteran's claims file and noted the Veteran's report that his condition started in 1986 during service.  Nevertheless, the examiner noted that there were no in-service records of the Veteran's current mass or growth.  The examiner also noted that the February 2011 VA examiner did not mention any mass on the left thigh during his physical examination of the Veteran for a skin disability.  The February 2017 VA examiner noted that STRs in 1981 where the Veteran complained of tender, itchy groin with a diagnosis of skin irritation; and that in January 1985 STRs revealed folliculitis, but no growth, on the left thigh.  As such, the examiner opined that the Veteran's left thigh soft-tissue mass was less likely than not incurred in or due to the skin problems he had in the military.  Further, the examiner noted that a pathology report from breast surgery indicated diagnosis was gynecomastia, which was resolved after surgery in 1983, and complaints of tinea versicolor in 2011.

Based on the evidence of record, the Board finds that the Veteran does not have a left thigh skin disorder, to include a benign tumor and folliculitis, that was incurred in or due to service.  As an initial matter, the Board notes that the Veteran has a current diagnosis of inner left thigh soft-tissue mass.  As such, the Veteran has a current disability and meets the first criteria for service connection.  Further, STRs clearly show treatment for folliculitis in the left inner thigh, and itchy dry skin in the groin area.  As such, he also meets the required in-service disease or injury criteria for service connection.  See 38 C.F.R. § 3.303.

Nevertheless, the evidence of record is against the Veteran's claim that his current left thigh skin disorder was incurred in or due to service.  While the Veteran testified that he had a mass about the size of a peanut on his left thigh during service, STRs reflect a diagnosis of folliculitis while in-service but are silent as to any mass on the left inner thigh.  Further, a separation examination was also normal for any skin disability.  In addition, the Veteran does not have a current diagnosis of folliculitis, but of a soft-tissue mass.  The February 2017 VA examiner specifically noted the Veteran's statements of continuous left thigh mass since 1986, but observed that STRs diagnosed folliculitis but no soft-tissue mass, and that there was no mention of a left thigh/groin soft-tissue mass during the 2011 VA examination.  As the February 2017 VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Moreover, in August 2013, the Veteran reported that he had a mass on his inner left thigh that started 13 years ago, or around 2000, which is 14 years after separation from service.  The Board finds this statement, made to a health care provider, to be of greater probative weight than contrary statements made during the course of an appeal from the denial of compensation benefits.   See Pond, 12 Vet. App. at 345 (interest may affect the credibility of testimony); Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  Thus, the weight of the lay as well as the medical evidence reflects a lack of continuity of symptomatology regarding the left thigh.
 
The Board has also considered the Veteran's statements concerning the etiology of his left thigh disorder.  While the Veteran is competent to report his skin symptoms, the question of whether these symptoms are a result of a disease or injury that is due to service relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-09 (lay person competent to identify varicose veins); Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his left thigh skin disorder are not competent.   

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have a left thigh skin disorder incurred in or due to disease or injury in service.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Increased Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service-connected in only one ear, the nonservice-connected ear is a Roman numeral designation of I.  38 C.F.R. § 4.85(f).

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In the present case, the Veteran contends that he should receive a compensable rating for his bilateral hearing loss.  A February 2010 VA audiological examination reflects puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
60
50
LEFT
25
40
60
60

Puretone averages were 40 decibels for the right ear, and 51 decibels for the left ear Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and of 96 percent in the left ear.  The Veteran reported that he has decreased hearing and understanding, with the most difficulty in loud venues.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in both the right and left ear.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

A February 2017 VA audiological examination reflects puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
60
60
LEFT
20
35
65
60

Puretone averages were 43 decibels for the right ear, and 45 decibels for the left ear Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and of 98 percent in the left ear.  The Veteran reported that his hearing loss often interferes with being able to hear conversations clearly, especially with background noise.  He reported this was often problematic at work where he sometimes had difficulty hearing co-workers and his supervisor.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in both the right and left ear.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

The Board notes that the VA audiological examination reports noted above each describe the effects of the Veteran's hearing impairments on his daily life, consistent with the requirements of Martinak v. Nicholson, 21 Vet. App. 447 (2007).

As the February 2010 and February 2017 VA examinations resulted in a noncompensable rating for bilateral hearing loss, a compensable rating is not warranted for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis and pes planus, is denied.

Entitlement to service connection for a left thigh skin disorder, to include a benign tumor and folliculitis, is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


